Case: 19-60853     Document: 00515830357         Page: 1     Date Filed: 04/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      April 21, 2021
                                  No. 19-60853
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   Floresmilda Transita Miranda Fuentes, also known as Ester
   Martinez Soto, also known as Martha Giron Lara,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A200 566 670


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Floresmilda Transita Miranda Fuentes has petitioned for review of
   the decision of the Board of Immigration Appeals (BIA) dismissing her
   appeal from the decision of the immigration judge (IJ) denying her



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60853      Document: 00515830357           Page: 2   Date Filed: 04/21/2021




                                     No. 19-60853


   applications for asylum, withholding of removal, and relief under the
   Convention Against Torture (CAT). Miranda Fuentes contends that she has
   been persecuted and has a reasonable fear of persecution on account of her
   membership in a particular social group, women in Guatemala, and because
   she is a Jehovah’s Witness. She also argues she qualified for CAT relief.
          The agency’s fact findings are reviewed for substantial evidence and
   its legal conclusions de novo. See Hernandez-De La Cruz v. Lynch, 819 F.3d
   784, 785-96 (5th Cir. 2016); see also Zhang v. Gonzales, 432 F.3d 339, 344-45
   (5th Cir. 2005).    Under the substantial evidence standard, the BIA’s
   determination will be upheld “unless the evidence is so compelling that no
   reasonable factfinder could fail to find otherwise.” Tesfamichael v. Gonzales,
   469 F.3d 109, 113 (5th Cir. 2006).
          The BIA did not err in determining that Miranda Fuentes’s proposed
   particular social group, women in Guatemala, is not cognizable because it
   lacks particularity and social visibility. See Orellana-Monson v. Holder, 685
   F.3d 511, 521-22 (5th Cir. 2012); see also Gonzales-Veliz v. Barr, 938 F.3d 219,
   232 (5th Cir. 2019). This determination is dispositive of Miranda Fuentes’s
   applications for asylum and withholding of removal to the extent that they
   relate to her claims of past persecution and fear of persecution on account of
   her membership in a particular social group. See Orellana-Monson, 685 F.3d
   at 518, 522.
          Also, substantial evidence supports the BIA’s determination that
   Miranda Fuentes failed to show past persecution on account of her religion.
   See Tesfamichael, 469 F.3d at 113. In her asylum application, Miranda
   Fuentes complained of isolated threats that are not sufficient to establish that
   she was persecuted on account of her religion. See Eduard v. Ashcroft, 379
   F.3d 182, 187-88 & n.4 (5th Cir. 2004); see also Tesfamichael, 469 F.3d at 116.
   Moreover, the record reflects that the efforts by a gang member to extort




                                          2
Case: 19-60853      Document: 00515830357           Page: 3    Date Filed: 04/21/2021




                                     No. 19-60853


   Miranda Fuentes were centrally motivated by private criminality. See, e.g.,
   Morales v. Sessions, 860 F.3d 812, 815 (5th Cir. 2017).
          Miranda Fuentes’s fear of future persecution was based on the threats
   and extortion she previously experienced. Because those incidents did not
   constitute persecution, she has not shown that the record compels the
   conclusion that the BIA erred in determining that she lacks a reasonable,
   well-founded fear of future persecution on account of her religion. See
   Tesfamichael, 469 F.3d at 116. Because Miranda Fuentes has failed to satisfy
   the standard for asylum, she necessarily has failed to meet the higher
   standard for withholding of removal. See Orellana-Monson, 685 F.3d at 522.
          The BIA found no legal or factual error in the IJ’s finding that Miranda
   Fuentes had not shown that she has been tortured or that it is more likely
   than not that she will be tortured at the instigation of or with the acquiescence
   of a public official if she returns to Guatemala, and therefore, that she did not
   qualify for relief under the CAT. In arguing that the BIA erred, Miranda
   Fuentes relies on a 2016 human rights report on Guatemala, as well as her
   testimony regarding conditions there. However, Miranda Fuentes fails to
   show that the evidence compels the conclusion that it is more likely than not
   that she would be tortured if removed to Guatemala. See Zhang, 432 F.3d at
   344-45.
          PETITION DENIED.




                                          3